            Case 7:21-cr-00393-NSR Document 140 Filed 08/10/21 Page 1 of 2


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA,
                                                                               8/10/2021
        -against-

ALTER LANDAU,                                                      No. 21-CR-393 (NSR)

                               Defendant.                                 ORDER

NELSON S. ROMÁN, United States District Judge:

       A review of the docket reveals that the instant criminal action was commenced on, or around,

November 19, 2019 with the filing of a sealed complaint; Defendant Alter Landau was subsequently

charged with one count of willfully and knowingly conducting, controlling, managing, supervising,

directing, and owning all and part of an unlicensed money transmitting business affecting interstate

and foreign commerce i.e., aiding and abetting the transmission of approximately $500,000 for the

purpose of facilitating tax evasion and doing so in a manner that failed to comply with money

transmitting business registration requirements set forth in federal law and regulations, in violation of

18 U.S.C. § 1960, in an information filed on June 10, 2021; Defendant waived a public reading of the

indictment and entered a not guilty plea in a proceeding before Magistrate Judge Andrew E. Krause on

June 10, 2021; Defendant has intended to change his plea to plead guilty as of at least July 23, 2021; a

change-of-plea hearing was initially scheduled for August 9, 2021, before Magistrate Judge Paul E.

Davison but was cancelled due to new restrictions on entry to courthouses established in the Ninth

Amended Standing Order M10-468 dated August 6, 2021; and Defendant wishes to proceed with his

change-of-plea hearing via video-conferencing or telephonic conferencing.

       In light of the ongoing Coronavirus Disease 2019 (“COVID-19”) pandemic, Defendant’s desire

to change his plea as quickly as possible, the potential exposure of COVID-19 to others if an in-person

sentencing hearing were required, and in order to comply with social distancing protocols and the
Case 7:21-cr-00393-NSR Document 140 Filed 08/10/21 Page 2 of 2
